Title: From George Washington to Brigadier General Casimir Pulaski, 24 November 1778
From: Washington, George
To: Pulaski, Casimir


  
    Sir,
    Head Quarters Fredericksburgh [N.Y.] Novemr 24th 1778
  
Your favour of the 15th by Count Kolkowski, I received a few days since—If I have a right idea of your situation at Rosecrantz it will fulfil the object intended. Coles Fort appeared a good position for covering a considerable part of the frontier; but any place in the vicinity of it, will answer the purpose as well; and as the circumstances you mention, make that particular spot inconvenient on the score of subsistence, You will either remain where you are or choose for yourself such other position in the neighbourhood as appears to you best adapted to the accommodation of your corps.
The motives which incline you to leave this country, at the present juncture, are laudable—When you have arranged the affairs of your corps, you have my consent to go to Philadelphia as you propose. I assure you Sir, I have a high sense of your merit and services and the principles that influenced the part you have taken in the affairs of this country. The disinterested and unremitted zeal you have manifested in the service gives you a title to the esteem of the citizens of America, and have assured you mine.
I gave Count Kolkowski a letter to Congress in which I communicated your request.
I have ordered Col. Spencer with his regiment—Col. Armand with his corps and Capt. Schot with a party under his command to join you as speedily as possible; The more effectually to enable you, or the officer commanding to repel any attempts of the enemy in the quarter where you are.
As you have signified to me your intention to return to Europe immediately, I have ordered Brigadier General Hand to repair to Minisinck and take the command. I am with great consideration Sir Your most Obedt ser.

  G: Washington

